Citation Nr: 0125106	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-22 529	)	DATE 
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist, to include the question of 
whether new and material evidence has been presented to 
reopen such claim.

3.  Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for postoperative 
residuals of an arthroplasty of the metacarpophalangeal joint 
of the right middle finger, currently evaluated as 10 percent 
disabling, to include the question of whether a separate 
rating is warranted for a surgical scar of the dorsum of the 
right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
25, 1984, to February 15, 1985 and from April 20, 1985, to 
May 5, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, denying the veteran's 
claim of entitlement to service connection for a right ankle 
disorder as not well grounded and his claims for increase for 
service-connected disabilities of the low back and right 
middle finger.  Based on the RO's receipt in March 2000 of a 
notice of disagreement with regard to the RO's denial in 
February 2000, a statement of the case was provided to the 
veteran in April 2000, and his appeal was perfected as to 
those matters by submission to the RO of a VA Form 9, Appeal 
to the Board of Veteran's Appeals, in October 2000.

The record likewise indicates that the veteran submitted to 
the RO in December 1999 a claim to reopen, wherein a grant of 
service connection for carpal tunnel syndrome (CTS) of the 
right upper extremity was sought.  Service connection for 
such disorder was denied on a direct and secondary basis by 
the RO in a rating decision of October 1988, and attempts to 
reopen such claim were denied on subsequent occasions.  The 
RO in its rating decision of June 2000 addressed the merits 
of the veteran's claim, without specifically determining that 
new and material evidence was submitted to reopen the 
previously denied claim, but with an acknowledgment of the 
existence of its October 1988 denial.  The RO concluded that 
a preponderance of the evidence was against the claim and a 
denial of the benefit sought was effectuated.  Following 
entry of a notice of disagreement in September 2000, a 
statement of the case was furnished to the veteran in October 
2000 and he later perfected his appeal as to that issue in 
early 2001.  

The issues regarding the veteran's entitlement to service 
connection for a right ankle disorder and increased ratings 
for service-connected low back and middle finger disorders 
are addressed in the REMAND portion of the instant document.


FINDINGS OF FACT

1.  By a rating decision of the RO entered in October 1988, 
entitlement of the veteran to service connection for CTS on 
the right was denied; written notice of the denial was 
provided to the veteran in November 1988, and although he 
thereafter initiated an appeal, he failed to perfect such 
appeal within the time limits prescribed by law.

2.  On several subsequent occasions, the veteran attempted to 
reopen his claim of entitlement to service connection for CTS 
of the right upper extremity, with the most recent attempt 
being denied by the RO in its rating decision of May 1998; 
following notice to the veteran of the denial in May 1998, no 
timely appeal was submitted.

3.  In connection with a claim to reopen for entitlement to 
service connection for CTS of the right upper extremity filed 
in December 1999, the veteran submitted additional evidence.

4.  The evidence added to the record since entry of the RO's 
determination in May 1998 bears directly and substantially 
upon the specific matter under consideration, is not 
duplicative or cumulative of previously submitted materials, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim to reopen for 
service connection for CTS of the right upper extremity.

5.  A preponderance of the evidence establishes that the 
veteran's CTS of the right upper extremity is the proximate 
result of his service-connected disability involving a 
fracture of the metacarpophalangeal (MCP) joint of the right 
middle finger and treatment therefor. 


CONCLUSIONS OF LAW

1.  The RO's decision of May 1998, denying service connection 
for CTS of the right upper extremity on a direct and 
secondary basis, is final.  38 U.S.C.A. § 7105(a), (b), (c) 
(West 1991).

2.  Since entry of the RO's determination in May 1998, 
denying entitlement to service connection for CTS of the 
right upper extremity, new and material evidence has been 
presented with which to reopen the previously denied claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2001).

3.  The veteran's CTS of the right upper extremity is 
proximately due to or the result of service-connected 
postoperative residuals of an arthroplasty of the MCP joint 
of the right middle finger.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial consideration of the veteran's claim of entitlement 
to service connection for CTS of the right upper extremity 
was accorded by the RO in its rating decision of October 
1988, wherein the veteran's claim was denied on a direct and 
secondary basis.  An appeal followed, but such appeal was not 
thereafter perfected within the time limits provided by law.  
As such, the rating decision of October 1988 became final.  
38 U.S.C.A. § 7105.  

Subsequent attempts were made to reopen such claim in 1992 
and 1997, with the most recent RO denial of the veteran's 
claim to reopen occurring in May 1998.  At that time, the RO 
denied the claim to reopen filed in December 1997 on the 
basis that the veteran's CTS did not occur in service, nor 
was it caused by service.  Although not specifically stated, 
the RO apparently held that new and material evidence had 
been submitted to reopen the claim, thereby permitting the RO 
to address the merits of the reopened claim.  Following 
notice to the veteran of the denial in May 1998, he did not 
initiate an appeal and, as such, the May 1998 denial is 
final.  38 U.S.C.A. § 7105.  

Received by the RO in December 1999 was the veteran's claim 
to reopen, the denial of which forms the basis of the instant 
appeal.  By such action, the veteran seeks to reopen his 
previously denied claim with the presentation of what he 
believes to be new and material evidence.

At the outset, it is noted that it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any state in the proceedings, and, once apparent, must be 
adjudicated.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) (finding that the Board's jurisdiction to address 
whether new and material evidence has been presented is 
mandatory, regardless of the action taken by the RO).  In 
this instance, although it is apparent, albeit unclear, that 
the RO reopened the claim in question based on the 
presentation of new and material evidence, the Board herein 
addresses that question de novo.  

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a); that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, thereby further changing the Elkins 
standard, such that the process has evolved to a two-step one 
consisting of the first and third component parts set forth 
in Elkins, supra.  It also redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As the veteran's claim to reopen was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas, supra.  The Board has considered both the old and new 
legal authority pertaining to the VA's duty to assist and 
finds that the VCAA is more favorable to the veteran as it 
provides additional protections, and it will therefore be 
applied in this case.  Karnas, supra.

Under the applicable changes in the law and regulations, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran has been duly notified by prior actions of the RO 
of the requirements for reopening of a previously denied 
claim and for establishing service connection for CTS.  In 
this regard, pertinent information was furnished to the 
veteran in the statement of the case provided to him in 
October 2000.  Based on the foregoing, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed regarding the newness and materiality of 
the evidence presented or the merits of his entitlement to 
service connection for CTS.  Also, it is noted that VA has a 
duty under the VCAA to assist the veteran in obtaining 
evidence necessary to substantiate his claim, but in this 
instance he has not referenced any missing or other evidence 
that might aid him or may otherwise affect the outcome of the 
question now before the Board.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

In view of the foregoing, and inasmuch as the undersigned 
herein finds wholly in favor of the veteran in terms of the 
questions presented as to the newness and materiality of the 
evidence and merits of the reopened claim, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the issue now on appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Factual Background

Service medical records reveal that the veteran sustained a 
laceration of the right middle finger in November 1984 when 
handling a lantern.  They further indicate that the veteran 
suffered an injury of the middle finger of the right hand in 
April 1985 when a tree log fell onto the affected area.  
Examination at that time showed an open wound of the proximal 
joint of the right middle finger; X-rays identified the open 
wound and an old healed dislocation of the right middle 
finger.  Conservative treatment followed and a physical 
profile was assigned until August 1985 restricting the 
veteran's participation in push-up and pull-up drills.  
Further examination in July 1985 disclosed a history of a 
dislocation of the knuckle of the right middle finger during 
the 1970s, as well as findings of a probable old avulsion 
fracture of the radial aspect of the proximal interphalangeal 
joint, an old fracture of the ulnar side of the MCP, and old 
soft tissue swelling.  In June 1986, clinical impressions of 
extensor tendon adherence and subluxation with early MCP 
degeneration were recorded.  No diagnosis of CTS was shown.

In July 1986, the veteran underwent exploration and 
debridement of the extensor tendon and MCP joint of the right 
middle finger, with damage to the extensor tendon, MCP joint 
capsule, and the MCP joint being shown.  In March 1987, the 
veteran filed a claim for service connection for a crushed 
knuckle and in connection therewith a VA medical examination 
was conducted in June 1987.  As part of the examination, the 
veteran was afforded a special neurological examination.  The 
neurologist determined that there was no evidence of CTS by 
electromyogram (EMG).  Subsequently compiled records indicate 
that the veteran underwent a period of hospitalization in 
July 1988 for a right carpal tunnel release due to CTS, 
following a one-and-one-half year history of numbness and 
paresthesias over a right median nerve distribution, with 
some night pain and loss of fine motor coordination.  Right 
CTS was noted to have been confirmed by outpatient EMG and 
nerve conduction velocity testing.  In September 1988, the 
veteran was shown to have achieved a good final result from 
the carpal tunnel release.  

In October 1991, the veteran appeared for a routine future VA 
examination for evaluation of his service-connected right 
middle finger disability.  The diagnoses recorded were of a 
status post fracture of the third MCP head with an implant 
and status post CTS, right hand.  

A letter from the Congressional coordinator of the U.S. Army 
was entered into the record and, although the date of receipt 
of the letter is unknown, in a later letter received in 
November 1992, the veteran reported that the letter from the 
aforementioned source had been presented at the time of a 
prior VA examination.  The letter was to the effect that the 
veteran's health records had been reviewed by the Army Health 
Services Command's clinical staff and orthopedic consultant, 
and that, based on such review, it appeared that the CTS 
experienced by the veteran could have been related to the 
injury he sustained in April 1985.  He added that the Chief 
of the Patient Administration Division at Cutler Army 
Hospital had stated that their physicians believed that the 
veteran's CTS had no relation to his 1985 injury.  As a 
result, it was reported that they had previously denied his 
entitlement to further incapacitation pay.  

In January 1992, the veteran wrote VA for the stated purpose 
of responding to the results of the VA examination.  The 
letter was to the effect that, at the time of the October 
1991 VA examination, he had presented a letter, dated in July 
1990, from the Congressional coordinator within the Office of 
the Secretary of the Army, regarding a request for additional 
medical treatment and pay related to his 1985 right hand 
injury.  Such letter, according to the veteran, referenced 
the statement of a physician at Cutler Army Hospital to the 
effect that his CTS was not the result of the 1985 right hand 
injury and that, as a result, his request for further 
incapacitation pay had been denied.  However, reference was 
also made to the statement of the writer of the July 1990 
letter which was to the effect that review by the Army Health 
Services Command's clinical staff and orthopedic consultant 
had suggested that the veteran's CTS "could have been related 
to the injury he sustained in April 1985."  

There are no further medical records related to CTS until 
June 1997, when the veteran reported to a VA clinic with 
complaints of numbness in his right hand and fingers.  An EMG 
and nerve conduction study performed by VA in July 1997 were 
found to be normal.  However, a private nerve conduction 
study performed in September 1997 was found to be consistent 
with a diagnosis of right CTS.  A September 1997 VA clinical 
evaluation identified decreased sensation and positive 
neurological signs, with the VA physician noting clinical 
signs of CTS and ulnar neuropathy despite a normal EMG.  The 
veteran was then referred to a VA neurologist, who found that 
the veteran had clinical CTS.  The neurologist also stated, 
in response to the veteran's questions, that "certainly hand 
injury can predispose to development of CTS, if one also 
continues work (construction), which also predisposes."  
Subsequently compiled VA medical records show that, in 
January 1998, the veteran underwent another right carpal 
tunnel release, and that, in January 1999, a second surgical 
revision of the MCP arthroplasty of right middle finger was 
undertaken.

VA medical records from December 1999 show that the veteran 
was diagnosed as having right ulnar nerve entrapment, in 
addition to CTS.  A surgical transposition of the right ulnar 
nerve was performed by VA in December 1999.  Prior to the 
surgery, a VA orthopedic surgeon evaluated the veteran, 
noting that he had suffered a fracture to the head of the 
third MCP in 1985, and that, shortly after an arthroplasty 
was performed on the fractured finger, the veteran developed 
right carpal tunnel symptoms.  The physician stated that an 
association between hand injury and CTS was well established 
in medical literature, and, that, in his opinion, the 
veteran's CTS was related to the service-connected right 
third MCP fracture and subsequent treatment.  

The veteran was afforded a VA examination in March 2000, in 
conjunction with his claim to reopen.  The examiner reviewed 
the veteran's history and noted that his initial diagnosis of 
CTS had been offered in 1987.  The veteran continued to 
complain of persistent tingling, numbness, and weakness in 
all his fingers.  The physician noted that the veteran had 
particular problems with grasping and twisting motions or 
repetitive motions involving his right hand.  Physical 
examination of the right wrist revealed no signs of 
tenderness, effusion, erythema, or heat.  The veteran was 
able to dorsiflex to 70 degrees, palmar flex to 80 degrees, 
and perform radial deviation to 20 degrees and ulnar 
deviation to 45 degrees.  The Phalen and Tinel signs were 
negative.  The sensory and reflex examination of the right 
forearm was normal, and the motor function of the right 
forearm was graded four.  The examiner offered diagnoses of 
residuals of a third MCP joint fracture and right CTS.  An 
undated addendum was provided to the foregoing report, 
wherein the examining neurologist noted, without elaboration, 
that the veteran's right CTS syndrome was not due to the 
service-connected right third MCP fracture.  

Analysis

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted during active duty, or any period of active duty 
for training during which the veteran was disabled from 
disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty.  38 U.S.C.A. §§ 101(24), 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disability shown to be proximately due to or 
the result of (either caused or aggravated by) a service-
connected disorder.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448-449 (1995).  

Evidence on file at the time of entry of the RO's decision in 
May 1998, denying the veteran's claim of service connection 
for CTS, consisted of service medical records and other 
records compiled by the service department, in addition to 
records prepared by both VA and non-VA medical practitioners 
and facilities.  The foregoing identified the presence of CTS 
of the right upper extremity, as well as a medical opinion 
that a hand injury may predispose one to develop CTS, if one 
continued to work.  As to that evidence, no medical 
professional had offered direct evidence or opinion 
specifically linking the veteran's CTS to either of his 
periods of active duty for training or any service-connected 
disability.

The evidence submitted since entry of the May 1998 rating 
decision includes a statement from a VA physician, wherein a 
direct, causal relationship is outlined between the veteran's 
CTS and his service-connected right MCP fracture and 
treatment therefor.  The evidence submitted by the veteran to 
reopen his claim for service must be presumed as true, solely 
for purposes of determining whether new and material evidence 
has been presented.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  That being the case, the undersigned in addressing 
only the above-cited statement of the attending VA physician, 
finds that such statement must be presumed as true.  As that 
physician's statement was not before the RO at the time of 
prior denial of service connection, as it bears directly and 
substantially upon the specific matter under consideration, 
as it is not duplicative or cumulative of previously 
submitted materials, and by itself is so significant that it 
must be considered in order to decide fairly the merits of 
the claim to reopen for service connection for CTS, it is 
found to constitute new and material evidence under 38 C.F.R. 
§ 3.156(a), such that the previously denied claim must be 
reopened.  38 U.S.C.A. § 5108.  

In view of the finding that new and material evidence has 
been submitted to reopen the veteran's claim of service 
connection for CTS on the right, the Board will now address 
the merits of the underlying issue, that of entitlement to 
service connection for CTS.  It is also pertinent to note 
that the RO has reviewed the underlying issue already as it 
appears to have concluded that new and material evidence had 
been submitted to reopen the claim.


Review of the entirety of the evidence shows clearly that the 
veteran has CTS of the right upper extremity, and that it was 
initially diagnosed sometime in 1986 or 1987, well after the 
veteran's periods of active duty for training.  However, the 
primary question at issue is whether the veteran's CTS 
occurred as a result of the injury to his right hand that was 
unquestionably sustained during active duty for training.  

The medical evidence of record in support of the veteran's 
entitlement to service connection for CTS is found not only 
in the report of the attending VA physician's opinion in 
December 1999, but also in the service department's 
determination, as reported by the Army's Congressional 
coordinator in July 1990, that the Army's Health Services 
Command's clinical staff and orthopedic consultant found that 
the veteran's CTS could have been related to the in-service 
injury in April 1985 to the right middle finger.  While no 
foundation for the latter opinion is offered, the VA 
physician cited medical literature for the proposition that 
hand injury may lead to the onset of CTS.  Such is further 
bolstered by the VA neurologist's opinion in October 1997 
that "certainly hand injury can predispose to development of 
CTS, if one also continues work (construction) which also 
predisposes."  Contrary opinions, but ones totally without 
any stated rationale or foundation from a clinical or 
theoretical standpoint, are provided in the same report of 
July 1990 by the PAS Chief at Cutler Army Hospital that no 
causal relationship was in existence between the entities in 
question, and such an opinion is echoed by the contract 
neurologist who examined the veteran on behalf of VA in March 
2000.  On balance, the opinions in support of the veteran's 
entitlement to CTS are found to be more persuasive than the 
contrary ones, and, that being the case, it is concluded that 
the veteran's service-connected MCP joint fracture of the 
right middle finger is the proximate cause of the veteran's 
CTS of the right upper extremity.  Accordingly, a grant of 
service connection for CTS of the right upper extremity, 
based on the 
reopened claim of December 1999 is in order. 


ORDER

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for CTS 
of the right upper extremity.

Service connection for CTS of the right upper extremity, 
based on the reopened claim filed in December 1999, is 
granted.


REMAND

Regarding the other issues before the Board, it is found that 
further development as to each is found to be in order.  In 
this regard, it is noted that the basis of the RO's denial of 
the veteran's claim for service connection for a right ankle 
disorder; namely, that such claim was not well grounded, no 
longer exists based on the changes to the law brought about 
by the VCAA.  Based on this legislative change, the RO has 
not been afforded the opportunity of undertaking those 
actions necessary to ensure compliance with the notice and 
duty-to-assist provisions contained in the new law with 
respect to such matter.  The end result is that the veteran 
has not been informed of the VCAA provisions that may have 
applicability to the issue herein presented, and he therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No.16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

As well, the undersigned points out that the VA's duty-to-
assist obligations have been redefined and expanded under the 
VCAA, and further action is necessary to ensure compliance 
with the VCAA.  Specifically, the veteran's active duty 
medical records show treatment for a "twist injury to the 
right ankle" in April 1985.  Complaints of right ankle pain 
are noted since his active duty for training, and it is 
evident that he was diagnosed as having a chronic sprain of 
the syndesmortic ligament of the right ankle in September 
1999.  A September 1999 magnetic resonance imaging (MRI) 
report of the veteran's right ankle indicated a trace of 
fluid in the region of the anterior tibiofibular ligament.  
As well, the radiologist noted that the ligament was not well 
seen and such could be representative of an injury.  There 
was also a small region of narrow edema at the medial aspect 
of the distal fibula, providing further evidence of 
degeneration and possible traumatic injury in the same 
region.  The radiologist did not indicate the age of the 
injury, and the VA clinician did not set forth an etiology 
for the diagnosed chronic sprain.  Thus, in light of the 
veteran's reported ankle injury during active duty for 
training, and the current diagnosis of chronic sprain, 
additional medical evaluation is deemed to be necessary to 
assess fully the veteran's claim.

With regard to the veteran's low back injury, there is a 
history of complaints of episodic numbness in the low back 
and right leg, with a June 1987 VA neurological evaluation 
showing a sensory abnormality and an abnormal L3-4 reflex.  A 
subsequent VA examination in March 2000 reflected a diagnosis 
of low back strain with symptoms consistent with mild L-4 
radiculopathy, and a November 1999 VA examination noted that 
physical examination of the veteran's back showed no obvious 
muscle spasm or objective evidence of pain.  Further medical 
input is needed to determine to assess functional loss, if 
any, resulting from such disability, and whether the 
veteran's lumbar radiculopathy is a manifestation of his 
service-connected residuals of a low back injury.  Once the 
RO has adjudicate such matters and in the event that the RO 
determines that the veteran's radiculopathy is not part and 
parcel of the veteran's service-connected low back 
disability, then he must be advised of the necessity of 
initiating an appeal by the submission of a notice of 
disagreement and the submission of a substantive appeal 
following the issuance by the RO of a statement of the case 
in order to perfect such appeal.  

Concerning the claim for increase for postoperative residuals 
of an arthroplasty of the third MCP joint of the right middle 
finger, it is noted that applicable criteria provide that 
accurate and fully descriptive medical examinations are 
required in an increased rating case, with emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2001).  Such an examination has not been 
conducted in this case.  The VA examinations conducted with 
respect to the right middle finger are inadequate for rating 
purposes inasmuch as the requirements of DeLuca v. Brown, 8 
Vet. App. 202 (1995) were not fully addressed.  Medical 
reports must be interpreted in light of the whole recorded 
history.  See 38 C.F.R. § 4.2 (2001).  Also, in DeLuca, the 
Court held that in evaluating a service-connected joint, 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement under 38 C.F.R. § 4.45 must be addressed.  
The Court also held that the determinations as to functional 
loss were to be expressed in terms of additional range of 
motion loss due to any pain, weakened movement, excess 
fatigability or incoordination.  Further medical input as to 
the presence or absence of objective evidence of pain on 
motion, as well as functional loss due to weakness, 
fatigability, or incoordination is found to be needed. 

As well, the veteran's right hand has been noted to have 
scarring over the dorsum of the third MCP joint of the right 
middle finger, and its presence raises the question of 
whether a separate rating is warranted therefor.  The RO has 
not to date considered such issue and it is advisable to 
permit the RO to address it initially, prior to its review by 
the Board.  

There is also presented by the record a claim for an 
extraschedular evaluation of increased disability involving 
the right middle finger, based on the veteran's allegation 
during the course of a VA examination in March 2000 that he 
could not return to his prior work as a carpenter because of 
repeated surgeries involving the right upper extremity.  
Further development of such issue by the RO is found to be 
needed, to include consideration of a referral to the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service.

With regard to the development requested in the following 
remand, the Board stresses to the veteran the need to appear 
for a scheduled VA examination.  Although VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A.  § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the term's examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2001).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In light of 
the discussion above, and to ensure full compliance with the 
VCAA and due process requirements, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and corresponding regulatory changes are 
completed as to the veteran's claims of 
entitlement to service connection for a 
right ankle disorder and increased 
ratings for residuals of a low back 
injury and postoperative residuals of an 
arthroplasty of the MCP joint of the 
right middle finger, including 
entitlement thereto on an extraschedular 
basis.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§5102, 5103, 5103A, and 5107), as well 
as the recently established regulations, 
are fully complied with and satisfied.

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim of entitlement to service 
connection for a right ankle disorder and 
claims for increase for low back and 
right middle finger disabilities, to 
include the claim raised as to his 
entitlement to an extraschedular 
evaluation for residuals of arthroplasty 
of the MCP joint of the right middle 
finger.  Such evidence may be of a lay or 
medical variety, including but not 
limited to employment or retirement 
medical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated for asthma 
post-service; pharmacy prescription 
records; or insurance examinations.  In 
terms of the claim for an extraschedular 
evaluation, documentation as to his 
attempts to seek or maintain employment 
or any inability to perform certain job 
tasks, as a result of his right middle 
finger disability, would be of 
assistance.

3.  In addition, the veteran should be 
contacted in writing for the purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for a right ankle disorder 
prior to, during, and after his discharge 
from his periods of active duty for 
training, as well as any treatment 
received in the recent past from VA or 
non-VA sources that is not reflected by 
evidence already within the claim folder 
as to his service-connected disorders of 
the low back and right middle finger.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  Such records, once 
obtained, must then be added to the 
claims folder.

4.  The veteran should also be asked to 
furnish a detailed employment history 
outlining all recent attempts to obtain 
and maintain gainful employment.  Any 
other data identifying a marked 
interference with employment due to 
service-connected disability of the right 
middle finger may be submitted by the 
veteran.

5.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this case 
and the examiner should indicate whether 
she/he reviewed the claims file.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic 
studies must also be accomplished if 
deemed warranted by the examiner.  In 
formulating a response to the questions 
posed, it is requested that the physician 
utilize any italicized standard of proof 
in the reply.  The reasons and bases for 
any opinions requested should be set 
forth.  

Right Ankle Disorder:  

I.  What is the correct 
diagnosis(es) of any right ankle 
disability?

II.  Is it at least as likely 
as not that any current right 
ankle disorder is related to, 
or the result of, a "twist 
injury" to the right ankle, 
suffered during active duty for 
training in April 1985 or other 
in-service event.  

Low Back Disability:

I.  The examiner should provide 
the ranges of motion, in 
degrees, of the veteran's 
lumbosacral spine. 	 

II.  The examiner should note 
whether there is present or 
absent muscle spasm on extreme 
forward bending, unilateral 
loss of lateral spine motion in 
a standing position, listing of 
the whole spine to the opposite 
side, positive Goldthwaite's 
sign, marked limitation of 
forward bending in a standing 
position, loss of lateral spine 
motion with osteoarthritic 
changes, or narrowing or 
irregularity of the joint 
space, or abnormal mobility on 
forced motion.

III.  The examiner should also 
express an opinion as to 
whether pain could 
significantly limit functional 
ability during flare-ups or 
when the veteran's lumbosacral 
spine is used repeatedly over 
time. This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-
ups.

IV.  The examiner should also 
indicate whether the veteran's 
lumbosacral spine exhibits 
weakened movement, excess 
fatigability, or 
incoordination; and, if 
feasible, these determinations 
should be expressed in terms of 
the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.

V.  The examiner should also 
offer a professional opinion, 
with full supporting rationale 
as to whether it is at least as 
likely as not that any 
radiculopathy of the veteran's 
lumbar spine is part and 
parcel, or the result of, his 
service-connected residuals of 
a low back injury?  

VI.  In the event that the 
examiner determines that 
radiculopathy is part and 
parcel of the veteran's 
service-connected residuals of 
a low back injury, or a 
consequence thereof, the 
examiner is asked to describe 
the presence or absence of 
persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief; and 
whether there are recurring 
attacks of intervertebral disc 
syndrome and if so, a 
description of their frequency 
and whether they are followed 
by periods of intermittent 
relief is needed.  
Consideration should also be 
accorded the factors enumerated 
in paragraphs III and IV in 
terms of determining the degree 
of pain and functional loss 
resulting from any disc 
involvement.






Residuals of arthroplasty of the MCP 
joint of the right middle finger:

I.  The examiner should provide 
the ranges of motion, in 
degrees, of the veteran's right 
middle finger. 	 

II.  The examiner should note 
whether there is ankylosis 
present of the right middle 
finger and whether any such 
ankylosis is extremely 
unfavorable, unfavorable, or 
favorable.  If extremely 
unfavorable ankylosis is shown, 
the examiner should note 
whether with metacarpal 
resection more than one-half of 
the bone was lost or, in the 
absence of metacarpal 
resection, whether the loss is 
considered to be the equivalent 
of amputation at the proximal 
interphalangeal joint or 
proximal thereto.

III.  The examiner should also 
express an opinion as to 
whether pain could 
significantly limit functional 
ability during flare-ups or 
when the veteran's right middle 
finger is used repeatedly over 
time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-
ups.

IV.  The examiner should also 
indicate whether the right 
middle finger exhibits weakened 
movement, excess fatigability, 
or incoordination; and, if 
feasible, these determinations 
should be expressed in terms of 
the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.

V.  The examiner should also 
offer an opinion as to whether 
it is at least as likely as not 
that the veteran's right middle 
finger disorder markedly 
interferes with his 
employability.

VI.  The examiner should describe 
the scar(s) over the veteran's right 
middle finger and note whether any 
are painful and tender on objective 
demonstration, poorly nourished with 
repeated ulceration, or productive 
of limited function.  If the 
examiner is unable to render any 
determination, it should be so 
indicated on the record.  The 
factors upon which any medical 
opinion is based should be set forth 
for the record.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings and opinions requested.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  After the requested development has 
been completed, the RO should adjudicate 
the following claims:  Entitlement to 
service connection for a right ankle 
disorder; entitlement to an increased 
rating for service-connected disability 
of the low back, to include the question 
of whether lumbar radiculopathy is a 
residual or manifestation of the in-
service low back injury; and entitlement 
to an increased rating for service-
connected disability of the MCP joint of 
the right middle finger.  When 
considering this latter issue, the RO 
should address the matter of whether a 
separate rating is warranted for any 
scarring and address the matter of 
extraschedular entitlement and the need 
for referral to the VA's Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service.  Such 
consideration should be undertaken on the 
basis of all the evidence of record and 
all governing legal authority, including 
the VCAA and 38 C.F.R. § 3.655, as 
applicable.  In the event that the 
veteran fails to appear for the VA 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which the letter was sent 
should be included in the claims folder.  

In the event that the claim for service 
connection for lumbar radiculopathy is 
denied, the veteran should be advised of 
the denial in writing and of his right to 
appeal such denial.

8.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub.  L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



